 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SETONDJI NAHUM,                                  CASE NO. C19-1114 MJP

11                                 Plaintiff,                ORDER GRANTING STIPULATED
                                                             MOTION TO WAIVE SERVICE
12                 v.                                        AND SET THE SCHEDULE FOR
                                                             DEFENDANTS’ RESPONSIVE
13          THE BOEING COMPANY, et al.,                      PLEADINGS

14                                 Defendants.

15
            On this date, the Court considered the Parties’ Stipulated Motion to Waive Service and
16
     Set the Schedule for Defendants’ Responsive Pleadings. After consideration, and for good cause
17
     shown, the Court is of the opinion that the Motion should be GRANTED. It is therefore
18
     ORDERED that Defendants file their Responses to Plaintiff’s Complaint by or before September
19
     30, 2019.
20
            The clerk is ordered to provide copies of this order to all counsel.
21
            Dated August 8, 2019.
22

23
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
24

     ORDER GRANTING STIPULATED MOTION TO WAIVE SERVICE AND SET THE SCHEDULE FOR
     DEFENDANTS’ RESPONSIVE PLEADINGS - 1
